Citation Nr: 1715903	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-08 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1998 to October 2005.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1. The Veteran meets the schedular criteria for TDIU.

2. The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 U.S.C. A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
Here, the RO provided the Veteran with an adequate pre-adjudication VCAA notice for his TDIU claim by a letter dated in November 2010.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in December 2010 and July 2016 for his service-connected  post-traumatic stress disorder (PTSD), as well as examinations in July 2016 for his service-connected right knee strain, right shoulder strain, residuals of right wrist strain, and lumbar sacral spine strain.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2010, and multiple July 2016 VA examiners' reports and opinions, when taken together, are adequate to decide the case.  The opinions also sufficiently address the central issue in this case to allow the Board to make a fully informed determination and are supported by rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Governing Law

All veterans who are shown to be unable to secure and follow substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 
A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to secure or follow substantially gainful employment.  See 38 C.F.R. § 4.16.  An award of TDIU does not require a showing of 100% unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  However, an award of a TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  In determining whether a claimant is unable to secure or follow substantially gainful employment, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's  particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual's education, special training, and previous work experience, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See id.  

III. Analysis 

The Veteran is service connected for obstructive sleep apnea, evaluated as 50 percent disabling; PTSD, evaluated as 30 percent disabling; right shoulder strain, evaluated as 20 percent disabling; right knee strain, evaluated as 10 percent disabling; residuals of a right wrist strain, evaluated as 10 percent disabling; lumbar sacral spine strain, evaluated as 10 percent disabling; and bilateral athletes foot, to include toenail fungus, evaluated as noncompensable.   His combined disability rating is 80 percent.  Thus, the Veteran meets the schedular requirements for TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a).

Throughout the appeal period, the Veteran has alleged that his service-connected PTSD, right knee strain, right shoulder strain, residuals of right wrist strain, and lumbar sacral spine strain preclude him from obtaining and maintaining employment.  See, e.g., March 2012 VA Form 9.  

Nevertheless, upon review of the claims file, the Board finds that the evidence does not show that the Veteran is unemployable due to his service-connected disabilities.  Significantly, the Veteran has been employed in a steady job in the Information Technology (IT) field with Henry Schein, which he has held since December 2015.  In this regard, during a July 2016 VA PTSD examination, the Veteran reported that he loved his job, and that his supervisor is very flexible.  See July 2016 VA PTSD Examination.  In March 2016, he reported to his social worker that he loved his job, his boss was awesome, and that when he saw the benefits package, he almost cried.  See March 2016 Treatment Records.  The Veteran reported that he planned on staying at this job until retirement.  Id.  Additionally, he reported that he was well liked, felt valued, and felt like a provider who was capable of adequately caring for his family's needs.  See id.  The Veteran also stated that the job was not stressful, and that things were going well with the exception of his financial problems.  Id.    Further, he reported that he was applying for a TDIU due to having been unemployed and going into debt while he was attending college.  See id.  

At the time of filing an Application for Increased Compensation Based on Unemployability, the Veteran was working as a corrections officer for the Virginia Department of Corrections, which he began in October 2007.  See September 2010 VA Form 21-8940.  Treatment records indicate that the Veteran had job-related stress.  See December 2010 VA Examination.  In addition, a September 2010 VA psychiatrist note indicated that the Veteran had anxiety in situations where he made several important decisions at the same time, thus, work in the prison control room caused increased anxiety.  See September 2010 Medical Report.  

The Veteran reported that when he brought this note to work, he was placed on short-term disability because his job did not want to let him out of control room duties, as the Veteran stated that the policy was that all officers had to perform all duties.  See December 2010 VA Examination.  The Veteran reported that he functioned normally at all other work duties, but that working in the control room triggered anxiety problems.  Id.  The examiner noted that the Veteran was not unemployable, and that the only aspect of his job as a corrections officer in which he struggled was working in the control room.  Id.    Further, the Veteran reported that he had no problems working at a different prison that did not make him work in the control room.  Id.  

The Veteran reported that after being placed on short-term disability, he decided that he could not return to working in the control room, so the prison system placed him on long-term disability.  See July 2016 VA PTSD Examination.  After being placed on long-term disability, the Veteran left this job and decided to enroll in college.  The July 2016 PTSD examiner reported that the Veteran successfully completed his associate's degree in May 2013 and then took courses towards his bachelor's degree, until finances became tight and he felt it necessary to become employed again.  See July 2016 VA PTSD Examination.  The Veteran then took a job in the IT field in Northern Virginia beginning in July 2014.  He stated that he had some conflicts with a co-worker and quit that job, found a different job, but then that job closed and he was hired back to the first job, where he worked until December 2015.  Id.   As noted above, he was hired by Henry Schein in December 2015, where, as the record reflects, he is currently employed.  

In relation to his service-connected PTSD, the July 2016 VA PTSD examiner opined that the Veteran's mental health conditions do not have a significant impact on his ability to function in an occupational environment, as he has been successful in receiving his associate's degree, making significant progress towards his bachelor's degree, and been successful in obtaining work in the field of IT, which he reported that he loved.  See July 2016 VA Examination.  The examiner further noted that his service-connected PTSD symptoms tend to be specific to driving and/or being a passenger in a vehicle, as his PTSD symptoms are related to past motor vehicle accidents.  See id.  

The July 2016 VA PTSD examination report reflects that the examiner conducted an in-person examination of the Veteran, and that she reviewed the Veteran's VA treatment records, and VA e-folder.  The examination report indicates that the examiner obtained a history as related to the Veteran, and it includes the pertinent facts in the Veteran's claim file.  As such, the Board finds that the examiner was fully informed of the relevant facts.

The July 2016 VA back examiner noted the Veteran's report that he is unable to lift objects weighing over 25 pounds as a result of his service-connected lumbar sacral spine strain.  The examiner opined that the Veteran's lumbar sacral spine strain impacts his ability to work in that occupational tasks requiring lifting objects over 25 pounds would be affected.  However, the examiner opined that sedentary activities would not be affected.  

The July 2016 VA knee and leg examiner opined that occupational activities requiring prolonged walking, especially on stairs, would be negatively affected by the Veteran's service-connected right knee strain.  However, the examiner opined that sedentary activities would not be affected.  

The July 2016 VA shoulder and arm examiner opined that occupational tasks requiring overhead lifting or reaching would be negatively affected by the Veteran's service-connected right shoulder strain.  However, the examiner opined that sedentary activities would not be affected.  

The July 2016 VA wrist examiner opined that the Veteran's service-connected residuals of right wrist strain does not impact his ability to perform any type of occupational task.  

With respect to the Veteran's service-connected PTSD, the Board acknowledges the Veteran's assertions that his psychiatric disability interfered with work and caused difficulties for him at his job with the Virginia Department of Corrections, such as increased anxiety and infrequent panic attacks.  See December 2010 VA Examination.  However, the Board notes that such symptomatology is already contemplated in the currently assigned evaluations for PTSD. 38 C.F.R. § 4.130, Diagnostic Code 9411.  These difficulties alone do not establish that he is unable to obtain or maintain employment, but rather show that he is occupationally impaired.  The same is true for the Veteran's other service-connected disabilities.  

Based on the foregoing, the Board concludes that, while the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his disability evaluations, the evidence does not show that the service-connected obstructive sleep apnea, PTSD, right knee strain, right shoulder strain, residuals of right wrist strain, lumbar sacral spine strain, and bilateral athletes foot, either individually or collectively, preclude him from securing or following gainful employment.  As noted by the July 2016 VA PTSD examiner, the Veteran has an associate's degree in information technology, which he received in May 2013, and the Veteran reported that he needed to complete three more courses in order to receive a bachelor's degree.  See July 2016 VA Examination.  Additionally, none of the examiners who examined the Veteran found that he was precluded from performing sedentary work.  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1 (2016).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


